          Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 1 of 16 Page ID #:1



                   United States District Court
                       CENTRAL                         DISTRICT OF              CALIFORNIA

         In the Matter of the Seizure of
(Address or Brief description of property or premises to be             APPLICATION AND AFFIDAVIT
seized)
                                                                          FOR SEIZURE WARRANT
Various EDD Debit Card Accounts held at Bank of
America                                                          CASE NUMBER: 2:20-MJ-03696



I, Alfredo Rossi, being duly sworn depose and say:
I am a Special Agent with Homeland Security Investigations and have reason to believe that in the Central
District of California there is now certain property, namely the bank accounts listed in Attachment A,

which are (state one or more bases for seizure under United States Code)

subject to seizure and forfeiture pursuant to: 21 U.S.C. § 853(f), 18 U.S.C. §§ 981 and 984, and 28 U.S.C.
§ 2461(c).

concerning violations of Title 18 United States Code, Section(s) 1343, 1344, 1349, and 1956.

The facts to support a finding of Probable Cause for issuance of a Seizure Warrant are as follows:

       (See attached affidavit which is incorporated by reference)


                                                                        /s Alfredo Rossi
                                                                       Signature of Affiant

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

                                                                 at   Los Angeles, California
Date and Time Issued


Honorable Alicia G. Rosenberg, U.S. Magistrate Judge
Name and Title of Judicial Officer                               Signature of Judicial Officer




AUSA Andrew Brown (x0102, 11th Floor)
  Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 2 of 16 Page ID #:2
               ATTACHMENT A – Debit Card Accounts to Seize
    The debit card accounts to be seized are:

          a.     EDD Bank of America Debit Card account 4427 4341 8564

5189 held in the name of ANASTASIA ISAENKO (Account 1);

          b.     EDD Bank of America Debit Card account 4427 4341 8627

0243 held in the name of EKATERINA RYABOVA (Account 2);

          c.     EDD Bank of America Debit Card account 4427 4341 9406

6997 held in the name of JOVOKHIR TOPILDIEV (Account 3);

          d.     EDD Bank of America Debit Card account 4427 4341 9463

1691 held in the name of AXYNYA KURBATOVA (Account 4);

          e.     EDD Bank of America Debit Card account 4427 4341 8702

5737 held in the name of DARYA YAKUTINA (Account 5);

          f.     EDD Bank of America Debit Card account 4427 4341 9398

5437 held in the name of DAVRON MAGAMETOV (Account 6);

          g.     EDD Bank of America Debit Card account 4427 4341 8656

6426 held in the name of TATIANA MOCANU (Account 7);

          h.     EDD Bank of America Debit Card account 4427 4341 9079

9500 held in the name of YANA VYKHOR (Account 8);

          i.     EDD Bank of America Debit Card account 4427 4341 9360

4285 held in the name of OLGA POPOVA (Account 9);

          j.     EDD Bank of America Debit Card account 4427 4341 9002

7480 held in the name of PINKNEY FORD (Account 10);

          k.     EDD Bank of America Debit Card account 4427 4341 6689

5449 held in the name of ARMAN MANUKYAN (Account 11);

          l.     EDD Bank of America Debit Card account 4427 4341 9274

7762 held in the name of JOVITA M BALDEMOR (Account 12); and

          m.     EDD Bank of America Debit Card account 4427 4341 9041

7111 held in the name of VERNON K FRAZIER (Account 13).



                                      1
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 3 of 16 Page ID #:3



 1                                     AFFIDAVIT
 2        I, Alfredo Rossi, being duly sworn, declare and state as

 3   follows:

 4              I.   APPLICATION FOR BANK ACCOUNT SEIZURE WARRANT
 5        1.    This affidavit is made in support of an application for a

 6   seizure warrant for the balance of the following Employment Benefit

 7   Transfer (“EBT”) Accounts (collectively, the “SEIZABLE ACCOUNTS”),

 8   which were used to receive, and withdraw unemployment benefits

 9   obtained by fraud, through the California Employment Development

10   Department (“EDD”):

11              a.   EDD Bank of America Debit Card account 4427 4341 8564

12   5189 held in the name of ANASTASIA ISAENKO (Account 1);
13              b.   EDD Bank of America Debit Card account 4427 4341 8627

14   0243 held in the name of EKATERINA RYABOVA (Account 2);
15              c.   EDD Bank of America Debit Card account 4427 4341 9406

16   6997 held in the name of JOVOKHIR TOPILDIEV (Account 3);
17              d.   EDD Bank of America Debit Card account 4427 4341 9463

18   1691 held in the name of AXYNYA KURBATOVA (Account 4);
19              e.   EDD Bank of America Debit Card account 4427 4341 8702

20   5737 held in the name of DARYA YAKUTINA (Account 5);
21              f.   EDD Bank of America Debit Card account 4427 4341 9398

22   5437 held in the name of DAVRON MAGAMETOV (Account 6);
23              g.   EDD Bank of America Debit Card account 4427 4341 8656

24   6426 held in the name of TATIANA MOCANU (Account 7);
25              h.   EDD Bank of America Debit Card account 4427 4341 9079

26   9500 held in the name of YANA VYKHOR (Account 8);
27              i.   EDD Bank of America Debit Card account 4427 4341 9360

28   4285 held in the name of OLGA POPOVA (Account 9);
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 4 of 16 Page ID #:4



 1              j.     EDD Bank of America Debit Card account 4427 4341 9002

 2   7480 held in the name of PINKNEY FORD (Account 10);
 3              k.     EDD Bank of America Debit Card account 4427 4341 6689

 4   5449 held in the name of ARMAN MANUKYAN (Account 11);
 5              l.     EDD Bank of America Debit Card account 4427 4341 9274

 6   7762 held in the name of JOVITA M BALDEMOR (Account 12); and
 7              m.     EDD Bank of America Debit Card account 4427 4341 9041

 8   7111 held in the name of VERNON K FRAZIER (Account 13).
 9               II.    BACKGROUND OF SPECIAL AGENT ALFREDO ROSSI
10        2.    I am a Special Agent with Homeland Security Investigations

11   (“HSI”) and have been so employed since June 2019. I am currently

12   assigned to the High Intensity Financial Crimes Area (“HIFCA”) group,

13   where I investigate matters concerning bank fraud, wire fraud,

14   identity theft, money laundering, and other illegal financial

15   transactions.

16        3.    Prior to becoming a Special Agent with HSI, I was employed

17   as Special Agent with the United States Secret Service (“USSS”) from

18   June 2016 until June 2019, where I was responsible for the

19   investigation of various types of theft and fraud, including the

20   manufacturing of counterfeit and fraudulent identification documents,

21   and the investigation of financial crimes (such as access device

22   crimes, credit card fraud, check fraud, and schemes to conceal and

23   launder the proceeds of such crimes).

24        4.    To become an HSI Special Agent, I completed 9 months of

25   training at the Federal Law Enforcement Training Center in Brunswick,

26   Georgia.   During my employment as an HSI and USSS Special Agent, I

27   have participated in several investigations related to alien

28   smuggling, narcotics smuggling, weapons trafficking, organized

                                          2
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 5 of 16 Page ID #:5



 1   criminal activity, child exploitation, and financial crimes. I have

 2   participated in various aspects of criminal investigations, including

 3   bank records analysis, telephone records analysis, electronic

 4   surveillance, physical surveillance, search warrants, arrests, and

 5   reviewing evidence from digital devices.        I have also spoken to many

 6   law enforcement agents regarding their experience in criminal

 7   investigations, interviewed defendants, confidential informants, and

 8   witnesses who had personal knowledge regarding the methods used to

 9   commit various types of criminal offenses.

10        5.   Any facts or circumstances that are cited in this affidavit

11   are familiar to me through my direct participation in this

12   investigation, discussions with other law enforcement personnel

13   involved in this investigation, and/or my review of investigative

14   reports generated by other law enforcement personnel.          This affidavit

15   is made for the sole purpose of demonstrating probable cause for the

16   issuance of the requested search warrant and does not purport to set

17   forth all of my knowledge of or investigation into this matter.

18   Unless specifically indicated otherwise, all conversations and

19   statements described in this affidavit are related in substance and

20   in part only.

21                         III. SUMMARY OF PROBABLE CAUSE
22        A.   Background: MANUKYAN’s Paycheck Protection Program Fraud
23        6.   In or about June 2020, MANUKYAN submitted two applications

24   for loans to Bank of America (“BofA”) on behalf of two shell entities

25   registered to MANUKYAN – Argo Global Inc. (“Argo Global”), and

26   Express Wiring -- through the Paycheck Protection Program (“PPP”)

27   established by the Coronavirus Aid, Relief, and Economic Security Act

28   for a total loanable amount of $1.7 million.        BofA approved the Argo

                                          3
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 6 of 16 Page ID #:6



 1   Global loan and denied the Express Wiring one, and as a result,

 2   MANUKYAN received a total of $867,187 in funds. In the application

 3   process, MANUKYAN attached fabricated tax documentation and made

 4   false representations about the operational status of the companies,

 5   and how the loan proceeds would be spent. Shortly after receiving the

 6   funds in a business account in Argo Global’s name, MANUKYAN

 7   transferred most of the balance to an external account for which he

 8   is the sole signator as well as to another BofA personal account for

 9   which MANUKYAN is also the sole signator.        The great majority of

10   these funds were recovered when we executed seizure warrants on the

11   bank accounts employed by MANUKYAN.

12        B.    MANUKYAN’s Unemployment Fraud Using Stolen Identities
13        7.    While agents were surveilling MANUKYAN as part of the

14   investigation into his Paycheck Protection Program fraud, they

15   observed him going to a series of ATMs and withdrawing cash.           Bank

16   and Employment Development Department (EDD) records show that

17   MANUKYAN used a series of debit cards issued in the names of other

18   persons to withdraw as cash the unemployment benefits issued to those

19   persons.   Agents subsequently executed federal search warrants at

20   MANUKYAN’s residence, and on his vehicle, and recovered about $12,000

21   in cash and debit cards issued in the names of other persons for

22   unemployment benefits—in addition to evidence of MANUKYAN’s Paycheck

23   Protection Program fraud.     MANUKYAN told me that he had found the

24   debit cards on the street and insisted that he had never used them,

25   notwithstanding that there are ATM photographs of him doing so.

26              IV.   PREVIOUS GPS AND BANK ACCOUNT SEIZURE WARRANTS
27        8.    Based on an earlier affidavit, on July 7, 2020, the

28   Honorable John E. McDermott, United States Magistrate Judge, issued a

                                          4
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 7 of 16 Page ID #:7



 1   GPS/Stingray affidavit for a cellular telephone number used by ARMAN

 2   MANUKYAN, as well as a second number reported by ARMAN MANUKYAN which

 3   he does not appear to use, along with a seizure warrant for three of

 4   ARMAN MANUKYAN’s bank accounts.      Through the GPS/Stingray warrant, I

 5   was able to locate MANUKYAN’s residence, and subsequently obtained

 6   and executed federal search warrants there, as described in more

 7   detail below.

 8                       V.    STATEMENT OF PROBABLE CAUSE
 9        A.    MANUKYAN Withdrew Cash at ATMs Using Debit Cards in Other
                Persons’ Names on July 15, 2020
10
          9.    On July 15, 2020, HSI Special Agents followed MANUKYAN, who
11
     left the his residence at 7855 AND 7857 HAZELTINE AVENUE, PANORAMA
12
     CITY, driving a vehicle registered to him, and observed him stopping
13
     at four Bank of America ATMs at about the following times and at the
14
     following locations:
15
                a.   At 10:01 – at a Bank of America ATM located at 7255
16
     Woodman Ave, Van Nuys, California;
17
                b.   At 10:46 – at a Bank of America ATM located at 9012
18
     Sepulveda Blvd, North Hills, California;
19
                c.   At 10:56 at a Bank of America ATM located at 8720
20
     Balboa Blvd, Northridge, California;
21
                d.   At 11:10 at a Bank of America ATM located at 17650
22
     Saticoy St, Reseda, California;
23
          10.   On or about July 16, 2020 I spoke to Bank of America
24
     Investigator Christopher Thompson and learned that MANUKYAN conducted
25
     four ATM withdrawals using the following Employment Development
26
     Department (EDD) benefit cards in the name of individuals other than
27

28

                                          5
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 8 of 16 Page ID #:8



 1   MANUKYAN to withdraw approximately $1,000 per card at each

 2   aforementioned ATM:

 3              a.     EDD Bank of America Debit Card account 4427 4341 8564

 4   5189 held in the name of ANASTASIA ISAENKO (Account 1) registered at
 5   7855 HAZELTINE;

 6              b.     EDD Bank of America Debit Card account 4427 4341 8627

 7   0243 held in the name of EKATERINA RYABOVA (Account 2) registered at
 8   7855 HAZELTINE;

 9              c.     EDD Bank of America Debit Card account 4427 4341 9406

10   6997 held in the name of JOVOKHIR TOPILDIEV (Account 3) registered at
11   7857 HAZELTINE;

12              d.     EDD Bank of America Debit Card account 4427 4341 9463

13   1691 held in the name of AXYNYA KURBATOVA (Account 4) registered at
14   444 Devonshire lane, Glendale, California.

15        B.    EDD Identified Additional Fraudulent Unemployment Benefits
                Linked to 7855 HAZELTINE, 7857 HAZELTINE, and 444
16              Devonshire lane, Glendale, California.
17        11.   On or about July 17, 2020, I spoke to EDD Criminal

18   Investigator Ignacio Romo and learned that a search of unemployment

19   claims for the addresses identified from the four debit cards used by

20   MANUKYAN on July 15, 2020, discussed above returned the following

21   additional unemployment benefit cards:

22              a.     EDD Bank of America Debit Card account 4427 4341 8702

23   5737 held in the name of DARYA YAKUTINA (Account 5) registered at
24   7857 HAZELTINE;

25              b.     EDD Bank of America Debit Card account 4427 4341 9398

26   5437 held in the name of DAVRON MAGAMETOV (Account 6) registered at
27   7857 HAZELTINE;

28

                                          6
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 9 of 16 Page ID #:9



 1              c.     EDD Bank of America Debit Card account 4427 4341 8656

 2   6426 held in the name of TATIANA MOCANU (Account 7) registered at
 3   7855 HAZELTINE;

 4              d.     EDD Bank of America Debit Card account 4427 4341 9079

 5   9500 held in the name of YANA VYKHOR (Account 8) registered at 444
 6   Devonshire lane, Glendale, California;

 7              e.     EDD Bank of America Debit Card account 4427 4341 9360

 8   4285 held in the name of OLGA POPOVA (Account 9) registered at 444
 9   Devonshire lane, Glendale, California;

10        C.    HSI reviewed the EDD unemployment application for the
                claims associated with 444 Devonshire lane, Glendale,
11              California.
12        12.   On or about August 4, 2020 I reviewed the unemployment

13   application provided by EDD for EDD Bank of America Debit Card

14   account 4427 4341 9463 1691 held in the name of AXYNYA KURBATOVA

15   (Account 4), EDD Bank of America Debit Card account 4427 4341 9079
16   9500 held in the name of YANA VYKHOR (Account 8), and EDD Bank of
17   America Debit Card account 4427 4341 9360 4285 held in the name of

18   OLGA POPOVA (Account 9) and learned the following:
19              a.     Unemployment applications for Account 4 and Account 8
20   were both submitted on July 14, 2020 through the EDD portal and both

21   indicated that they were employed for one day before being laid off

22   due to COVID-19.

23              b.     Unemployment applications for Account 4, Account 8 and
24   Account 9 list “waiter” as their former employment with an average
25   schedule of one hour per week.      All three applications do not specify

26   any employer, nor do they include any contact information for either

27   the claimant or their purported former employer.

28

                                          7
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 10 of 16 Page ID #:10



 1         D.    HSI executes a search warrant at the SUBJECT PROPERTY and
                 retrieves additional EDD Bank of America Debit Cards.
 2
           13.   On July 17, 2020, the Honorable Steve Kim, United States
 3
     Magistrate Judge, issued a search warrant for 7855 AND 7857 HAZELTINE
 4
     AVENUE, PANORAMA CITY which was executed by agents on July 22, 2020.
 5
     During the search of MANUKYAN’s personal belongings the following
 6
     additional EDD benefit cards were seized by HSI:
 7
                 a.    EDD Bank of America Debit Card account 4427 4341 9398
 8
     5437 held in the name of DAVRON MAGAMETOV (Account 6) registered at
 9
     7857 HAZELTINE;
10
                 b.    EDD Bank of America Debit Card account 4427 4341 9002
11
     7480 held in the name of PINKNEY FORD (Account 10) registered at 6636
12
     Fulton Ave, Van Nuys, California;
13
                 c.    EDD Bank of America Debit Card account 4427 4341 6689
14
     5449 held in the name of ARMAN MANUKYAN (Account 11);
15
           E.    MANUKYAN Claimed He Found on the Street EDD Cards Recovered
16               from His Room, But Falsely Insisted He Had Never Used Them
17         14.   On July 22, 2020, MANUKYAN told me he was collecting

18   unemployment benefits using EDD Bank of America Debit Card account

19   4427 4341 6689 5449 held in is name (Account 11).          When I asked him
20   about the other two cards found in his room held in the name of

21   DAVRON MAGAMETOV (Account 6) and PINKNEY FORD (Account 10), MANUKYAN
22   stated that he had found these two cards in the streets and

23   consequently decided to keep them in his room. He insisted, however,

24   that he had never used them.       When confronted about the ATM

25   withdrawals of EDD Bank of America Debit Cards in the names of other

26   individuals as observed by agents during the surveillance on July 15,

27   2020, MANUKYAN paused for a few seconds and replied that he wished to

28   talk to an attorney before answering any further questions.

                                           8
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 11 of 16 Page ID #:11



 1         F.    MANUKYAN’s Landlord Confirmed that the Unemployment
                 Recipients Identified by EDD Never Lived at that Residence
 2
           15.   Continuing on July 22, 2020, I spoke to the landlord and
 3
     owner of the 7855 AND 7857 HAZELTINE AVENUE, PANORAMA CITY, Edgar
 4
     Zakoyan, about the high number of unemployment applications filed
 5
     with the EDD utilizing 7855 AND 7857 HAZELTINE AVENUE, PANORAMA CITY
 6
     as the address of record, and showed him a list of the following
 7
     account holders: “Isaenko Anastasia”, “Mocanu Tatiana”, “Ryabova
 8
     Ekaterina”, “Topildiev Jovokhir”, “Yakutina Darya”, and “Magametov
 9
     Davron”.    Zakoyan verified that none of these names identified by EDD
10
     as beneficiary for unemployment benefits had ever lived at that
11
     address.
12
           G.    7855 HAZELTINE Has Been Unofficially Subdivided, Creating
13               7857 HAZELTINE on the Same Lot
14         16.   According to tax assessor records, 7855 HAZELTINE is a

15   single-family residence with 1322 square feet of living space on a

16   lot of 6,077 square feet, and is zoned “LAR1,” which I understand to

17   be for a single-family residence.         There are no tax assessor records

18   for the address 7857 HAZELTINE.       Similarly, there are many utility

19   records for 7855 HAZELTINE, but none for 7857 HAZELTINE.           From

20   viewing satellite images of the property, I saw that there is only

21   one residential structure on the property, although parts of the

22   structure have different roof lines, suggesting an addition; that is,

23   there is no second, detached residential structure visible in any of

24   the satellite images I have seen.         The residence bears the numbers

25   7855 and at the north side of the building 7857.          During the

26   execution of the search warrant of 7855 HAZELTINE and 7857 HAZELTINE,

27   as agents cleared all rooms within the dwelling, I saw that the

28   residence consisted of six independent units separated by drywall.

                                           9
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 12 of 16 Page ID #:12



 1   Each unit had one bathroom and either a kitchen or kitchenette

 2   attached. MANUKYAN had a small unit on the premises with a bed,

 3   closet, and kitchenette visible upon entry.

 4         17.   When checking records for the address 7857 HAZELTINE, I

 5   found an impossibly high number of death records.          For example, the

 6   database Westlaw listed nine different records for persons associated

 7   with that address who were reported by the Social Security

 8   Administration to have died on July 10, 2020, alone.          The Social

 9   Security Administration reported the deaths of 37 persons associated

10   with that address on July 9, 2020, the previous day.          In my training

11   and experience, identity thieves often use the same address for

12   multiple identities when committing fraud.

13         H.    MANUKYAN Is Linked to Both 7855 and 7857 HAZELTINE
14         18.   MANUKYAN is linked to both 7855 and 7857 HAZELTINE, as

15   described below:

16                                   7855 HAZELTINE
17               a.   The 2016 articles of incorporation for Argo Global

18   Inc., which MANUKYAN used to perpetrate the Paycheck Protection

19   Program fraud, list the company business address as 7855 HAZELTINE.

20               b.   A query of IRS databases showed that Argo Global Inc.

21   EIN application listed 7855 HAZELTINE as the company address.

22               c.   During a surveillance conducted on July 15, 2020,

23   MAUKAYAN was observed walking in front of 7855 HAZELTINE’s main

24   entrance and peeking into one of 7855 HAZELTINE’s windows.

25               d.   On July 15, 2020, MANUKYAN withdrew approximately

26   $2000 from two BofA ATMs with two EDD benefit cards both associated

27   with 7855 HAZELTINE.

28

                                          10
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 13 of 16 Page ID #:13



 1                                   7857 HAZELTINE
 2                e.   During a surveillance conducted on July 15, 2020,

 3   MANUKYAN was observed exiting a gate next to the “7857” numbering on

 4   the dwelling at least twice.       This gate led to the north side of the

 5   house where MANUKYAN’s room was located.

 6                f.   During the execution of the search warrants at 7857

 7   Hazeltine on July 22, 2020, I confirmed that MANUKYAN’s room was in

 8   fact located on the side of property closest to the “7857” numbering

 9   on the SUBJECT PROPERTY.

10                g.   On July 15, 2020, MANUKYAN withdrew approximately

11   $1000 from a BofA ATM with an EDD benefit card associated with 7857

12   HAZELTINE.

13                h.   Further, as described previously, there are an

14   impossibly high number of death records associated with 7857

15   HAZELTINE, suggesting that address has been used many times by

16   identity thieves.

17         I.     EDD Identified Two Additional Fraudulent Unemployment
                  Benefits Accounts Linked to 6636 Fulton Ave, Van Nuys,
18                California, the Address of Record for Account 10.
19         19.    On or about July 25, 2020, I spoke to EDD Criminal

20   Investigator Ignacio Romo and learned that EDD identified two

21   additional unemployment claims that were submitted through their

22   portal using the address 6636 Fulton Ave, Van Nuys, California, which

23   is the same address used for Account 10, the debit card for which was
24   recovered inside of MANUKYAN’s room. These two accounts were

25   identified as follows:

26                a.   EDD Bank of America Debit Card account 4427 4341 9274

27   7762 held in the name of JOVITA M BALDEMOR (Account 12) registered at
28   6636 Fulton Ave, Van Nuys, California;

                                          11
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 14 of 16 Page ID #:14



 1               b.   EDD Bank of America Debit Card account 4427 4341 9041

 2   7111 held in the name of VERNON K FRAZIER (Account 13) registered at
 3   6636 Fulton Ave, Van Nuys, California;

 4         J.    The Owner of 6636 Fulton Ave, Van Nuys, Said that he Had
                 Received EDD correspondence for Persons Who Never Lived at
 5               that Address.
 6         20.   On or about August 5, 2020, I knocked at the residence

 7   located at 6636 Fulton Ave, Van Nuys, California. A male answered the

 8   door and acknowledged his name was A.S. and that he and his wife N.W.

 9   were the only residents of the house. A.S. was asked if he had ever

10   seen any correspondence from EDD addressed to “Pinkney Ford”, “Vernon

11   K Frazier” and “Jovita M Baldemor”. A.S. stated that he recognized

12   the name “Pinkney Ford” from one of the EDD letters he received at

13   his home but returned it to the mail carrier shortly after. A.S.

14   stated he had never seen any mail addressed to either “Vernon K

15   Frazier” or “Jovita M Baldemor” and confirmed that none of these

16   individuals had ever resided at 6636 Fulton Ave, Van Nuys,

17   California.

18         K.    Summary of Probable Cause for Individual Accounts
19         21.   For convenience, I have summarized below the probable cause

20   for the individual SEIZABLE ACCOUNTS:

21               a.   Account 1 – 4:     MANUKYAN was personally observed using
22   debit cards linked to these accounts to withdraw in cash the

23   unemployment benefits transferred to the in the names of the victims

24   of identity theft.

25               b.   Account 4, 8 and 9: Debit cards linked to these
26   accounts were associated with 444 Devonshire Ln, Glendale,

27   California, the address of record for a debit card used by MANUKYAN

28   to withdraw $1000 at an ATM.       The applications for these three debit

                                          12
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 15 of 16 Page ID #:15



 1   cards listed no information about their former employer other than

 2   “waiter” and an average work schedule of one hour per week.

 3              c.    Account 6, 10 and 11:      Debit cards linked to these
 4   accounts were recovered from MANUKYAN’s room; he claimed he had found

 5   accounts 6 and 10 in the street.

 6              d.    Account 1, 2, 3, 5, 6 and 7:       Unemployment benefits
 7   were issued in the names of these victims of identity theft at 7855

 8   HAZELTINE and 7857 HAZELTINE, MANUKYAN’s residence; MANUKYAN’s

 9   landlord confirmed they never resided there.

10              e.    Account 10, 12 and 13: Unemployment benefits were
11   issued in the names of these victims of identity theft at 6636 Fulton

12   Ave, Van Nuys, California; the owner of that address confirmed they

13   never resided there.     Further, the debit card for Account 10 was
14   seized from MANUKYAN’s room.

15   ///

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          13
     Case 2:20-mj-03696-DUTY Document 1 Filed 08/07/20 Page 16 of 16 Page ID #:16



 1                                  VI.   CONCLUSION
 2         22.   Based on the facts recounted above, there is also probable

 3   cause to believe that the SEIZABLE ACCOUNTS constitute and are

 4   derived from proceeds traceable to bank and wire fraud and were

 5   involved in and facilitated money laundering, and are therefore

 6   subject to seizure pursuant to 21 U.S.C. § 853(f), 18 U.S.C. §§ 981

 7   and 984, and 28 U.S.C. § 2461(c).

 8
     Attested to by the applicant in accordance
 9   with the requirements of Fed. R. Crim. P. 4.1
     by telephone on this ____ day of August,
10
     2020.
11

12

13

14   UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          14
